Citation Nr: 0735100	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for clear cell carcinoma of 
the kidney as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel







INTRODUCTION

The veteran had honorable active service from June 1970 to 
March 1972.  He served in Vietnam and was awarded the 
National Defense Service Medal, Vietnam Service Medal and the 
Vietnam Campaign Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to service connection 
for clear cell carcinoma of the kidney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the claim can be 
decided on the merits.  The United States Court of Appeals 
for Veterans Claims has held that, in situations in which 
there is competent evidence of a current disability and 
evidence indicating an association between the claimant's 
disability and his active service, under 38 U.S.C.A. § 5103A 
(West 2002), VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and his active 
service.  38 U.S.C.A. § 5103A(d); See Charles v. Principi, 16 
Vet. App. 370 (2002).

Clear cell carcinoma of the kidney with pulmonary metastasis 
was diagnosed in January 2004.  The veteran alleges that his 
carcinoma of the kidney is the result of his exposure to 
diesel fuel, herbicides and other underground toxins.  He 
states that he used diesel fuel generators while working.  He 
spliced underground cable and rode in the back of a diesel-
powered vehicle.  Because the veteran served in Vietnam, his 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002).  

In support of his claim, the veteran has submitted two 
private medical opinions.  In a November 2005 statement, Dr. 
M.P. stated, "It is at least as likely as not the veteran's 
exposure to Agent Orange and other chemicals such as aviation 
fuel, gasoline, diesel fuel and kerosene are believed to be 
capable of causing his condition."  Additionally, in an 
October 2005 statement, Dr. R.A. stated, "Although there is 
no direct correlation in the literature, I feel that Agent 
Orange may have contributed to the development of renal cell 
carcinoma in this patient."

In light of the current diagnosis of clear cell carcinoma of 
the kidney, evidence showing in-service exposure to 
herbicides, and medical opinions stating that the current 
disease might be associated to service, a VA examination to 
obtain a medical nexus opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination to determine 
the nature and etiology of his clear cell 
carcinoma of the kidney.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review, 
and the examiner should acknowledge such 
review in the examination report.  All 
necessary tests and studies should be 
conducted.  After reviewing the claims 
folder and examining the veteran, the 
examiner should opine whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current kidney disorder is related to any 
event of active service, to include any 
exposure to Agent Orange and/or other 
chemicals to include diesel fuel, kerosene 
and gasoline.  A rationale for any opinion 
reached should be provided.

2.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The appropriate 
time within which to respond should 
provided.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



